Exhibit 10.1
FORM OF INDEMNIFICATION AGREEMENT
Indemnification Agreement, dated as of April __, 2016, is made by and between
Pan American Goldfields Ltd., a Delaware corporation (the “Company”), and MANUEL
FLORES (the “Indemnitee”).
RECITALS
A.            The Company and Indemnitee recognize the difficulties associated
with obtaining liability insurance for the Company’s directors, officers,
employees and other agents, including the rising cost of such insurance and the
general reductions in the coverage of such insurance;


B.            The Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees and
other agents to expensive litigation risks at the same time as the availability
and coverage of liability insurance has been severely limited;


C.            The Company desires to attract and retain the services of talented
and experienced individuals, such as Indemnitee, to serve as directors,
officers, employees and agents of the Company and its subsidiaries and wishes to
indemnify its directors, officers, employees and other agents to the maximum
extent permitted by law;


D.            Section 145 of Title 8, the General Corporation Law of the State
of Delaware, under which the Company is organized (“Section 145”), empowers the
Company to indemnify its directors, officers, employees and agents by agreement
and to indemnify persons who serve, at the request of the Company, as the
directors, officers, employees or agents of other corporations or enterprises
and Section 145(f) provides that the indemnification provisions of Section 145
shall not be deemed exclusive; and


E.            In order to induce Indemnitee to serve or continue to serve as a
director, officer, employee or agent of the Company and/or one or more
subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company, the Company has determined and agreed to enter into
this Agreement with Indemnitee.
 
AGREEMENT
NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:
1.            Definitions.  As used in this Agreement:


(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust, nonprofit entity or
other enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

--------------------------------------------------------------------------------


 (b) “Board” means the Board of Directors of the Company.


(c) “Change in Control” shall be deemed to have occurred if (i) any “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.


(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the matter in respect of which indemnification is sought by
Indemnitee.


(e)  “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 145 or
otherwise; provided, however, that Expenses shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.


(f) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, or an independent practitioner, that is experienced
in matters of corporation law.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.


(g) “Proceeding” means any threatened, pending, or completed action, suit or
other proceeding, whether civil, criminal, administrative, or investigative.

--------------------------------------------------------------------------------


(h) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.


2. Agreement to Serve.  Indemnitee agrees to serve and/or continue to serve as
an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee serves as an Agent of the Company
as of the date of this Agreement, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
By-laws of the Company or any subsidiary of the Company or until such time as
Indemnitee tenders his or her resignation in writing; provided, however, that
nothing contained in this Agreement is intended to create any right to continued
employment or other service with the Company by Indemnitee.


3. Liability Insurance


(a) Maintenance of D&O Insurance.  The Company hereby covenants and agrees that,
so long as Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding by
reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers, as more fully
described below.


(b) Rights and Benefits.  In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
independent directors (as defined by the insurer) if Indemnitee is such an
independent director; of the Company’s non-independent directors if Indemnitee
is not an independent director; of the Company’s officers if Indemnitee is an
officer of the Company; or of the Company’s key employees, if Indemnitee is not
a director or officer but is a key employee.  If Indemnitee is not a director,
officer or an employee of the Company, but rather is another agent of the
Company, Indemnitee shall have rights and benefits under the D&O Policy as are
reasonable and customary for agents serving in such a capacity.


(c) Limitation on Required Maintenance of D&O Insurance.  Notwithstanding the
the provisions of Sections 3(a) and 3(b) hereof, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that: such insurance is not reasonably available; the premium costs for
such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit; Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company; the Company is to be acquired and a tail policy of
reasonable terms and duration is purchased for pre-closing acts or omissions by
Indemnitee; or the Company is to be acquired and D&O Insurance will be
maintained by the acquirer that covers pre-closing acts and omissions by
Indemnitee.


4. Mandatory Indemnification.  Subject to the terms of this Agreement:


(a) Third Party Actions.  If Indemnitee is a person who was or is a party or is
threatened to be made a party to, or is otherwise involved in, any Proceeding
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was an Agent of the Company, or by reason of anything done
or not done by Indemnitee in any such capacity, the Company shall indemnify
Indemnitee against all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes and
penalties, and amounts paid in settlement) actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding.

--------------------------------------------------------------------------------


(b) Derivative Actions.  If Indemnitee is a person who was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an Agent of the Company,
or by reason of anything done or not done by Indemnitee in any such capacity,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding; except that no indemnification under
this Section 4(b) shall be made in respect to any claim, issue or matter as to
which Indemnitee shall have been finally adjudged to be liable to the Company by
a court of competent jurisdiction unless and only to the extent that the
Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the Delaware Court of
Chancery or such other court shall deem proper.


(c) Actions where Indemnitee is Deceased.  If Indemnitee is a person who was or
is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.


(d) Certain Terminations.  The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.


(e) Limitations.  Notwithstanding the provisions of Sections 4(a), 4(b), 4(c)
and 4(d) hereof, the Company shall not be obligated to indemnify Indemnitee for
Expenses or liabilities of any type whatsoever for which payment (and the
Company’s indemnification obligations under this Agreement shall be reduced by
such payment) is actually made to or on behalf of Indemnitee, by the Company or
otherwise, under an insurance policy, or under a valid and enforceable indemnity
clause, by-law or agreement; and, in the event the Company has previously made a
payment to Indemnitee for an Expense or liability of any type whatsoever for
which payment is actually made to or on behalf of Indemnitee under an insurance
policy, or under a valid and enforceable indemnity clause, by-law or agreement,
Indemnitee shall return to the Company the amounts subsequently received by the
Indemnitee from such other source of indemnification.


5.            Indemnification for Expenses in a Proceeding in Which Indemnitee
is Wholly or Partly Successful.


(a) Successful Defense.  Notwithstanding any other provisions of this Agreement,
to the extent Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, an action by or in the
right of the Company) in which Indemnitee was a party by reason of the fact that
Indemnitee is or was an Agent of the Company at any time, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by or
on behalf of Indemnitee in connection with the investigation, defense or appeal
of such Proceeding.

--------------------------------------------------------------------------------


(b) Partially Successful Defense.  Notwithstanding any other provisions of this
Agreement, to the extent that Indemnitee is a party to or a participant in any
Proceeding (including, without limitation, an action by or in the right of the
Company) in which Indemnitee was a party by reason of the fact that Indemnitee
is or was an Agent of the Company at any time and is successful, on the merits
or otherwise, as to one or more but less than all claims, issues or matters in
such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of Indemnitee in connection
with each successfully resolved claim, issue or matter.


(c) Dismissal.  For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


6.         Mandatory Advancement of Expenses.  Subject to the terms of this
Agreement and following notice pursuant to Section 7(a) below, the Company shall
advance all Expenses actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of any
Proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an Agent of the
Company (unless there has been a final judicial decision from which there is no
further right of appeal (a final determination that Indemnitee is not entitled
to indemnification for such Expenses) upon receipt of (i) an undertaking by or
on behalf of Indemnitee to repay the amount advanced in the event that there
shall be a final determination that Indemnitee is not entitled to
indemnification by the Company and (ii) satisfactory documentation supporting
such Expenses.  Such advances are intended to be an obligation of the Company to
Indemnitee hereunder and shall in no event be deemed to be a personal loan.  The
advances to be made hereunder shall be paid by the Company to Indemnitee within
sixty (60) days following delivery of a written request therefor by Indemnitee
to the Company.


7.            Notice and Other Indemnification Procedures.


(a)            Notice by Indemnitee.  Promptly after receipt by Indemnitee of
notice of the commencement of or the threat of commencement of any Proceeding,
Indemnitee shall, if Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof.


(b)            Insurance.  If the Company receives notice pursuant to Section
7(a) hereof of the commencement of a Proceeding that may be covered under D&O
Insurance then in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  
 

--------------------------------------------------------------------------------


(c)            Defense.  In the event the Company shall be obligated to pay the
Expenses of any Proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld), upon
the delivery to Indemnitee of written notice of its election so to do.  After
delivery of such notice, and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his or her own
counsel in any such Proceeding at Indemnitees expense; and (ii) Indemnitee shall
have the right to employ his or her own counsel in any such Proceeding at the
Company’s expense if (A) the Company has authorized the employment of counsel by
Indemnitee at the expense of the Company, (B) Indemnitee shall have reasonably
concluded based on the written advice of Indemnitee’s legal counsel that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of any such defense, (C) after a Change in Control not approved by a majority of
the members of the Board who were directors immediately prior to such Change in
Control, the employment of counsel by Indemnitee has been approved by
Independent Counsel, or (D) the Company shall not, in fact, have employed
counsel to assume the defense of such Proceeding.


8.            Right to Indemnification.


(a)            Determination of Right to Indemnification.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is (i) reasonably available to Indemnitee, (ii) reasonably
necessary and (iii) not privileged or otherwise protected from disclosure to
determine whether and to what extent Indemnitee is entitled to indemnification.
 Upon written request by Indemnitee for indemnification pursuant to the
preceding sentence, a determination with respect to Indemnitee’s entitlement
thereto shall be made as follows:  (i) if requested by Indemnitee, by
Independent Counsel, or (ii) if no request is made by Indemnitee for a
determination by Independent Counsel, (A) by the Board by a majority vote of a
quorum consisting of the Disinterested Directors, or (B) if a quorum of the
Board consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (C) if a quorum of Disinterested Directors so directs, by the
stockholders of the Company.  In the event the determination of entitlement to
indemnification is to be made by Independent Counsel at the request of
Indemnitee, the Independent Counsel shall be selected by the Board unless there
shall have occurred within two (2) years prior to the date of the commencement
of the action, suit or proceeding for which indemnification is claimed a “Change
in Control”, in which case the Independent Counsel shall be selected by
Indemnitee unless Indemnitee shall request that such selection be made by the
Board.  Any Independent Counsel, member of the Board or stockholder of the
Company shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement.


(b)            Application to Court.  If (i) the claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Company within sixty (60) days after the request
therefor, (iii) the advancement of Expenses is not timely made pursuant to
Section 6 of this Agreement or (iv) payment of indemnification is not made
pursuant to Section 5 of this Agreement, Indemnitee shall have the right to
apply to the Delaware Court of Chancery, the court in which the Proceeding is or
was pending or any other court of competent jurisdiction, for the purpose of
enforcing Indemnitee’s right to indemnification (including the advancement of
Expenses) pursuant to this Agreement.

--------------------------------------------------------------------------------


(c)            Expenses Related to the Enforcement or Interpretation of this
Agreement.  The Company shall indemnify Indemnitee against all reasonable
Expenses incurred by Indemnitee in connection with any hearing or proceeding
under this Section 8 involving Indemnitee and against all reasonable Expenses
incurred by Indemnitee in connection with any other proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement, unless a court of competent jurisdiction
finds that each of the claims and/or defenses of Indemnitee in any such
proceeding was frivolous or made in bad faith.


9.            Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated:


(a)            Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of the State of Delaware or (iv) the Proceeding is brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law or otherwise as required under Section 145 in advance of a final
determination;


(b)            Lack of Good Faith.  To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous;


(c)            Unauthorized Settlements.  To indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
provides its prior written consent to such settlement, which consent shall not
be unreasonably withheld;


(d)            Claims Under Section 16(b).  To indemnify Indemnitee for Expenses
associated with any Proceeding related to, or the payment of profits made from,
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law; or


(e)            Payments Contrary to Law.  To indemnify or advance Expenses to
Indemnitee for which payment is prohibited by applicable law.


10.            Non-Exclusivity.  The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or By-laws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while occupying Indemnitee’s position as an Agent of the
Company, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an Agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

--------------------------------------------------------------------------------


11.            Permitted Defenses.  It shall be a defense to any action for
which a claim for indemnification is made under this Agreement (other than an
action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the Indemnitee has made an
undertaking to repay any amounts advanced in the event that there shall be a
final determination that Indemnitee is not entitled to indemnification by the
Company) that the Indemnitee has not met the standard of conduct which makes it
permissible under the General Corporation Law of the State of Delaware for the
Company to indemnify the Indemnitee for the amount claimed (but the burden of
proving such defense shall be on the Company) or that Indemnitee is not entitled
to indemnification because of the limitations set forth in Section 9 hereof.
 Neither the failure of the Company (including its Board, Independent Counsel or
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Indemnitee is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
General Corporation Law of the State of Delaware, nor an actual determination by
the Company (including its Board, Independent Counsel or stockholders) that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.


12.            Subrogation.  In the event the Company is obligated to make a
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery under an insurance policy or any
other indemnity agreement covering Indemnitee, who shall execute all documents
required and take all action that may be necessary to secure such rights and to
enable the Company effectively to bring suit to enforce such rights (provided
that the Company pays Indemnitee’s costs and expenses of doing so), including
without limitation by assigning all such rights to the extent of such
indemnification or advancement of Expenses.  


13.            Survival of Rights.


(a)            All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.


(b)            The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
 

14.            Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent permitted by law, including
those circumstances in which indemnification would otherwise be discretionary.
 

--------------------------------------------------------------------------------


15.            Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 15 hereof.


16.            Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless it is in a writing signed by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.


17.            Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom such notice or
other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, return receipt requested, on the third
business day after the date on which it is so mailed, (c) one business day after
the business day of deposit with a nationally recognized overnight delivery
service, specifying next day delivery, with written verification of receipt, or
(d) on the same day as delivered by confirmed facsimile transmission if
delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours.  Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.


18.            Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  This Agreement is intended to be an agreement of the type
contemplated by Section 145 (f) of the General Corporation Law of the State of
Delaware.


19.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.


The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

Indemnitee:
The Company:
 
 
 
MANUEL FLORES
 
 
 
 
Pan American Goldfields Ltd.
 
By:  Robert Knight
 
Title:  Chief Executive Officer
 
 


